internal_revenue_service department of the treasury index number gaga ai washington dc 5c person to contact telephone number refer reply to cc dom it a 2-plr-112192-98 date jan jog9 in re dear i e e n o l this responds to your request for a letter_ruling on behalf of the taxpayer y ruling requested that amounts of more than dollar_figure received by y in its currency trading business by wire transfer monetary instrument or set-off are not required to be reported under sec_6050 of the internal_revenue_code facts y a corporation intends to operate a u s business the sdle activity of which will be interbank foreign exchange trading in the peso dollar market y will make trades only for its own account the business_purpose underlying y ‘s trading business is to generate profits from long or short positions taken in the trades y’s trades will be primarily conducted with u s and mexican banks such as bank of america banamex bancomer inbursa serfin nafinsa and bancrecer y and these banks its ze counterparty traders will utilize an electronic trading system that contemporaneously confirms each trade executed by each party or counterparty a small percentage of trades likely less than percent will be conducted by telephone with small independent traders y contemplates that the average daily volume of its trades will be between dollar_figure and dollar_figure at the end of the day however y’s final risk position will be no more than dollar_figure all gains or losses from y's trades whether conducted with banks or independent traders will be realized only by means of wire transfers between financial institutions plr-112192-98 settlement of the day's executed trades will be performed via wire transfers to each party or counterparty's account following permanent payment instructions entered in the these settlements will not be made by means of payments electronic trading system in any currency thus y will never receive actual currency in the course of its trading operations law_and analysis sec_6050i requires any person who is engaged in a trade_or_business and who in the course of that trade_or_business receives more than dollar_figure in cash in one transaction or in two or more related transactions to make a return with respect to the transaction or related transactions section b sets forth the form and manner of the return section c provides that the term cash includes foreign_currency and to the extent provided in regulations prescribed by the secretary any monetary instrument with a face_amount of not more than dollar_figure sec_1_6050i-1 of the income_tax regulations states that for amounts received after date cash means a the coin and currency of the united_states or of any other country which circulate in and are customarily used and accepted as money in the country in which issued and b a cashier's check by whatever name called including treasurer's check and bank check bank draft traveler's check or money order having a face_amount of not more than dollar_figure received in a designated reporting transaction’ or received in any transaction in which the recipient knows that the instrument is being used in an attempt to avoid the reporting requirements of thus and the regulations thereunder require in summary the reporting of the receipt in a trade_or_business of coin or currency of more than dollar_figure and certain monetary instruments of a face_amount of dollar_figure or less but only if the instrument is received in a certain kind of transaction or if the recipient knows that the instrument is being used to avoid reporting under the only issue for consideration is whether the receipt by y of amounts of more than dollar_figure by wire transfer is subject_to the information reporting requirements of ‘a designated reporting transaction is defined in sec_4 6050i-1 c iii as a retail_sale or the receipt of funds by an intermediary in connection with a retail_sale of a a consumer durable b a collectible or c a travel or entertainment activity these terms are defined in respectively sec_1 60501i-1 c and plr-112192-98 we conclude that it is not although y will clearly be receiving funds by wire transfers it will clearly not be receiving coin and currency of the united_states or foreign coin or currency merely by reason of the wire transfer conclusion amounts of more than dollar_figure received by y in its currency trading business by wire transfer between financial institutions are not required to be reported under caveats a copy of this letter must be attached to any income_tax return to which it is relevant except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in in particular no opinion is express or implied conceming the receipt by or on this letter behalf of y of coin or currency in settlement of trades 2because the facts do not indicate that y will receive amounts by set-off or by monetary instruments we decline to rule on the application of to amounts so received see sec_3 of revproc_98_3 r b which states that the internal_revenue_service will not rule on hypothetical situations sec_6050i does not require the reporting of a monetary instrument in the face_amount of more than dollar_figure and the requested ruling relates only to amounts of more than dollar_figure in any event plr-112192-98 isy this ruling is directed to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel income_tax accounting at alae robert a berkovsky chief branch enclosure copy for sec_6110 purposes
